Eussell, Chief Justice.
I concur in the judgment of affirmance, but I do not concur in all that is said in the opinion. The judge properly sustained the general demurrer to the petition. Boiling down the allegations of the petition in considering it upon demurrer, the story is extremely short. No reason whatever is given why the petitioner thought or had any reason to think that the paper handed to him by Crockett was an assignment of Crockett’s rights to the petitioner. It is not alleged that the petitioner could neither read nor write, and his palpable negligence in failing to read the paper delivered to him by Crockett thereafter barred him from reformation or recovery.